UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                          4/6/2020
 Natalia Juscinska,

                                  Plaintiff,
                                                            1:20-cv-00541 (PGG) (SDA)
                      -against-
                                                            ORDER
 The Siegel Group Nevada, Inc.,

                                  Defendant.


STEWART D. AARON, United States Magistrate Judge:

       This case has been assigned to me for general pretrial management. (ECF No. 3.) The

parties (or, if no defendant has appeared in the case, only the plaintiff) shall appear for a

Telephone Conference on Thursday, May 7, 2020 at 11:00 a.m. to discuss the status of this case.

Plaintiff shall be prepared to discuss any efforts made to serve Defendant with the Complaint. At

the scheduled time, the parties shall each separately call (888) 278-0296 (or (214) 765-0479) and

enter access code 6489745.

SO ORDERED.

DATED:        New York, New York
              April 6, 2020

                                                    ______________________________
                                                    STEWART D. AARON
                                                    United States Magistrate Judge
